LAY, Chief Judge,
concurring in part and dissenting in part.
I would affirm the decision of the district court in full.
I concur with the majority to the extent that it upholds the district court’s application of the reasonable suspicion standard to employees of the state prison system. I do so because the district court made factual findings that justify application of that standard to strip searches and to requiring some employees to undergo urinalysis. However, to the extent that the majority sets aside the factual findings of the district court, substitutes assumptions which are not supported by the record, and modifies the district court’s order, I respectfully dissent.
As the district court recognized, the fourth amendment’s warrant requirement was established by the founders because of the colonists’ bitter experiences with random searches conducted by authorities who believed that the interests of the monarch were paramount to the rights of individual citizens. See McDonell v. Hunter, 612 F.Supp. 1122, 1130 (S.D. Iowa 1985). When individual citizens who work for the state are told that to remain employed they must subject themselves to urinalyses and to vehicle searches because of the state’s asserted security interests, without a demonstration of substantial facts underlying those assertions of need, that precious freedom to be secure from unwarranted searches and seizures is similarly implicated.
The fundamental principles surrounding the fourth amendment still serve us well. Only with the greatest caution should we whittle away basic constitutional rights, for we often come to regret the unfortunate rulings we have made in times of hysteria in the past. Compare, e.g., Korematsu v. United States, 323 U.S. 214, 217-19, 65 S.Ct. 193, 194-95, 89 L.Ed. 194 (1944) (exclusion from areas of the west coast during World War II of all persons of Japanese ancestry held constitutional on grounds of military necessity) and Hirabayashi v. United States, 320 U.S. 81, 101, 63 S.Ct. 1375, 1386, 87 L.Ed. 1774 (1943) (finding curfew regulations imposed against citizens of Japanese ancestry not unconstitutionally discriminatory), with Hohri v. United States, 782 F.2d 227, 231-39 (D.C.Cir.), cert. granted, — U.S.-, 107 S.Ct. 454, 93 L.Ed.2d 401 (1986) (in treating statute of limitations issues raised by money damages claims filed by Japanese-American World War II internees or their repre*1311sentatives, court discusses history of litigation surrounding their internment and notes that the “military necessity” grounds to which the Supreme Court deferred in Hirabayashi and Korematsu were found by a subsequent congressional commission to be without factual foundation). Neither the environment of the prison workplace nor a well-meant desire to stem the use of illicit drugs should be used to tip the balance of Fourth Amendment interests in favor of the state without factual findings on the record to prove the institution’s real needs.
Searches of the Person — Urinalyses
I join the majority in holding that urinalysis is a search under the fourth amendment. However, the majority’s reliance on Capua v. City of Plainfield, 643 F.Supp. 1507 (D.N.J.1986), to hold that urinalysis is a less intrusive search than a blood test is misplaced. Although the court in Capua did observe that no intrusion into the body is required to collect a urine sample, it also stated that urine “is normally discharged and disposed of under circumstances that merit protection from arbitrary interference.” 643 F.Supp. at 1513. Then, quoting from the district court’s opinion in this case, the court in Capua stated that “[o]ne does not reasonably expect to discharge urine under circumstances making it available to others to collect and analyze in order to discover the personal physiological secrets it holds.” Id. (quoting McDonell, 612 F.Supp. at 1127). A search’s intrusiveness does not hinge merely upon whether or not a person’s skin is punctured or body touched in some way, but must be evaluated in terms of the individual’s legitimate expectations of privacy in the context in which the search is conducted. Cf. Kirkpatrick v. City of Los Angeles, 803 F.2d 485, 489-90 (9th Cir.1986) (in concluding the strip searches of police officers for investigative purposes are governed by the reasonable suspicion standard, the Ninth Circuit found that the fact that a search is conducted reasonably, without touching and outside the view of all persons other than the party performing the search, does not negate the fact that the search may be a significant intrusion on the person searched). As the court in Capua recognized, “[a] urine test done under close surveillance of a government representative, regardless of how professionally or courteously conducted, is likely to be a very embarrassing and humiliating experience.” Capua, 643 F.Supp. at 1514.
Moreover, in extending the scope of the district court’s order delineating the circumstances under which the Iowa Department of Corrections may require that its employees undergo urinalysis, the majority engages in de novo fact finding contrary both to Fed. R. Civ. P. 52(a) and to the Supreme Court’s guidelines for appellate review set out in Anderson v. City of Bessemer City, 470 U.S. 564, 105 S.Ct. 1504, 84 L.Ed.2d 518 (1985). As the Supreme Court stated in Anderson, the clearly erroneous standard “plainly does not entitle a reviewing court to reverse the finding of the trier of fact simply because it is convinced that it would have decided the case differently.” Anderson, 470 U.S. at 573, 105 S.Ct. at 1512. “Where there are two permissible views of the evidence, the factfinder’s choice between them cannot be clearly erroneous." Id. at 574, 105 S.Ct. at 1512 (citations omitted).
The majority modifies the district court’s opinion to hold that urinalyses need not be conducted on a reasonable suspicion basis but rather “may be performed uniformly or by systematic random selection of those employees who have regular contact with the prisoners on a day-to-day basis in medium or maximum security prisons.” Ante at 1308. In support of this holding, the majority states that “it is * * * logical to assume that employees who use the drugs, and who come into regular contact with the prisoners, are more likely to supply drugs to the inmates, although the trial court did not agree with this observation.” Id. The majority is plainly aware that the district court’s findings after reviewing all the evidence are to the contrary. The district court specifically found that conducting urinalyses with the object of “possib[ly] * * * discovering who might be using drugs and *1312therefore [who] might be more likely than others to smuggle drugs to prisoners is far too attenuated to make seizures of body fluids constitutionally reasonable.” McDonell, 612 F.Supp. at 1130. Whether identification of employees whose urine tests positively for use of controlled substances also indicates which employees are engaged in smuggling contraband into the prison is precisely the sort of choice between views of the evidence which the Court in Anderson counseled should be left in the hands of the trial court. The majority’s modification of the district court’s order to allow random searches of the urine of prison employees who come into contact with inmates, based not on facts in the record but on de novo findings at the appellate level, is improper and unsupportable.
The majority again engages in impermissible factfinding when it disagrees with the district court's limitation of the institution’s right to conduct urinalyses on a reasonable suspicion basis to only those employees “then under the influence of alcoholic beverages or controlled substances.” See McDonell, 612 F.Supp. at 1130. In place of the standard established by the district court, the majority extends the scope of permissible testing to situations where there is reasonable suspicion “that controlled substances have been used within the twenty-four hour period prior to the required test.” Ante at 1309. Not only is this precisely the sort of trial court finding to which an appellate court is instructed under Anderson to give deference, but the majority states no reasons why the district court’s order as originally phrased is clearly erroneous on this point. In making this modification, the majority apparently assumes that use of controlled substances within twenty-four hours before a test indicates that the individual employee’s ability to perform his or her job is impaired. If so, then the district court’s order as originally phrased seems to cover all security risks that might arise and needs no modification by this court.
Vehicle searches
The majority also improperly modifies the district court’s order to extend the prison officials’ ability to search employee vehicles to include those vehicles parked outside the prison confines. Although no one wants prison employees to act as couriers for contraband onto prison property, the fact that these vehicle searches might be effective in identifying and halting such smuggling does not make those searches reasonable under the fourth amendment. Moreover, the record indicates that the prison administration has been less than diligent in taking adequate precautions to prevent the inflow of contraband onto prison grounds by other means. Surely it is desirable that the institution be required to take all less intrusive steps possible to secure its buildings and grounds before it may take the more intrusive action of randomly searching its employees’ vehicles. Nor does Hudson v. Palmer, 468 U.S. 517, 104 S.Ct. 3194, 82 L.Ed.2d 393 (1984), provide support for the majority’s modification of the district court’s order. Although Hudson does hold that searches of prisoner cells are an exception to the fourth amendment, see 468 U.S. at 530, 104 S.Ct. at 3202, it is crucial to remember that what is to be searched here are not prisoner cells, but employee vehicles.
I fully appreciate that the constitutional rights of inmates must be curtailed to some extent based upon perceived institutional needs to maintain discipline and security. See, e.g., Block v. Rutherford, 468 U.S. 576, 104 S.Ct. 3227, 82 L.Ed.2d 438 (1984); Bell v. Wolfish, 441 U.S. 520, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979). It is understandable that certain restrictions must also be imposed on civilian employees working within the prison itself in order to assure the orderly conduct of the inmates. Obviously, utmost loyalty to the institution is required from the prison staff and any employee’s failure to comply with necessary rules or actions which are otherwise harmful to the purpose of this institution should lead to some sort of sanction. However, the mere fact that a person works for a state prison system does not in itself justify depriving that individual of the constitutional right to *1313be secure in the privacy of his or her person or property.
What we achieve here is simply to drive another nail into the coffin of discarded individual constitutional rights. If a prison guard is transferring weapons or drugs within the confines of the prison to prison inmates, it is difficult to believe that the well-established principles of the fourth amendment cannot achieve the necessary discipline and security interests now deemed compelling enough to justify limitation of state employees’ privacy rights in the prison workplace. To urge that lessened privacy standards will prevent rule violations by prison employees is on this record only a conclusory assumption — a poor replacement for rigorous legal reasoning based on facts proved in front of a district court. The district court found, based on the record, that the need to maintain prison discipline and security justifies urinalysis only on grounds of reasonable suspicion and uniform systematic random searches only of vehicles parked within the institution’s confines. Because I believe that we should defer under the clearly erroneous rule to the district court’s evaluation of the record and to its findings of fact, I dissent.
APPENDIX A
EMPLOYEES’ MANUAL II-C-5
INSTITUTIONS — PERSONNEL
SEARCHES OF EMPLOYEES AND AUTOMOBILES AND PERMISSION TO INSPECT EMPLOYEE LIVING QUARTERS
Policy
Any employee or vehicle entering the grounds of an adult institution or facility may be inspected at any time for security reasons. Employees must be advised in writing by the institutional manager that such inspections of the person or vehicle are a condition of coming onto the grounds of an adult institution or facility to work. A written report of such an inspection shall be made to the institutional manager.
If an employee refuses to cooperate in such an inspection, the institutional manager is to immediately be notified. He, in turn, will render a decision as to whether or not the employee refusing to be inspected is to be relieved of duty pending disposition of the matter.
All institutions and facilities having employees living on State property shall prepare forms — and have said form signed by all employees living on State-owned or leased property. (See Appendix)
Iowa Department of Social Services
July 29, 1980
*1314APPENDIX B
FORM NO. 1
STATE OF IOWA
DEPARTMENT OF CORRECTIONS
SEARCHES AND EMPLOYEES
Any employee or vehicle entering the grounds of an adult institution or facility is subject to inspection for security reasons. Employees shall be advised in writing by the Personnel Office, at the time of their initial employment that such inspection of the person or vehicle is a condition of employment at any adult institution or facility.
Employees entering, or who have entered, the institution or facility may be inspected by use of a magnetometer or similar device, by a pat-down search by a person of the same sex, and by examination of the contents of pockets, bags, purses, packages, and other containers.
In addition, employees may be requested to submit to a strip search of their person and clothing.
Automobiles on the grounds of the institution or facility, or in an area accessible to the inmates or employees, may be searched without cause and at any time.
Inspections shall be accomplished upon the written orders of the officer of the day of the institution, detailing the manner, time, and supervisor in charge of such inspections to be conducted. Any inspection so conducted shall be acknowledged in writing by the supervising officer in charge, detailing compliance with the authorization, identity of the employee(s) inspected, and the results, which report shall be maintained in the office of the warden.
Strip search means having a person remove or arrange some or all of his or her clothing so as to permit an inspection of the genitalia, buttocks, anus, female breasts, or undergarments of that person or a physical probe of any body cavity. Personal search means a pat down search on top of the visitor’s clothes.
The search will be to the degree deemed appropriate or necessary. A strip search will be conducted only when the following conditions exist:
The search is conducted in a place where it cannot be observed by persons not conducting the search.
The search is conducted by a person of the same sex as the employee, unless conducted by a physician. A second correctional employee of the same sex as the employee shall also be present during the search. In addition, the employee may request a third person of the same sex as the employee to be present during the search.
A visual search or probing of any body cavity shall be performed under sanitary conditions. A physical probe of a body cavity other than the mouth, ear, or nose shall be performed only by a licensed physician.
It will be permissible and not considered a body cavity search to request a female employee to remove a sanitary napkin or tampon.
In addition, security of the institution demands that employees not report to work under the influence of intoxicants or drugs, or suffering the effects of overindulgence. Any employee believed by a supervising officer to be in such condition may be requested to submit to a urinalysis or blood test, and/or upon refusal, immediately suspended from duty, and subject to further disciplinary action.
APPENDIX C
STATE OF IOWA
DEPARTMENT OF SOCIAL SERVICES
BUREAU OF INSTITUTIONS
DIVISION OF ADULT CORRECTIONS
SEARCHES OF EMPLOYEES AND PERMISSION TO INSPECT EMPLOYEE LIVING QUARTERS
Any employee or vehicle entering the grounds of an adult institution or facility may be inspected at any time for security reasons. Employees must be advised in writing *1315by the Institution Manager that such inspections of the person or vehicle are a condition of coming onto the grounds of an adult institution or facility to work. A written report of such an inspection shall be made to the Institution Manager.
If an employee refuses to cooperate in such an inspection, the Institution Manager is to immediately be notified. He, in turn, will render a decision as to whether or not the employee refusing to be inspected, is to be relieved of duty pending disposition of the matter.
All institutions and facilities having employees living on state property shall prepare forms — a copy of which is attached — and have said form signed by all employees living on state owned or leased property.
Revised 2-22-77 ____
I, _, have read and understand Section II-A-6 of the Bureau of
Corrections Manual and realize that due to the nature of work, type of institution, and attitudes of some of the residents confined herein, a personal search of all persons coming into and going out of the Men’s Reformatory is of benefit to the administration to curtail the movement of contraband in the institution.
My signature on this page constitutes my permission to be searched at any time while on State property by a staff member of the same sex that I am, when the staff member is directed to do so by the Warden, person acting in that capacity, or his designated representative. I, also, agree to submit to a urinalysis or blood test when requested by the administration of the Reformatory. I further agree to cooperate and assist in any and all investigations of a security or possible criminal nature when requested to do so. I hereby affix my signature knowingly and voluntarily, absent of any duress or coercion.
Signature
Date
Witnessed by
APPENDIX D
Department of Social Services Des Moines
SEARCHES OP EMPLOYEES AND PERMISSION TO INSPECT EMPLOYEE LIVING QUARTERS FORM
b-, have read and understand Section II-C-5 of the Division of Adult
Corrections Manual and realize that due to the nature of work, type of institution, and attitudes of some of the residents confined herein, a personal search of all persons coming into and going out of the institution is of benefit to the administration to curtail the movement of contraband in the institution.
My signature on this page constitutes my permission to be searched at any time while on State property by a staff member of the same sex that I am, when the staff member is directed to do so by the Warden, person acting in that capacity, or his designated representative. I, also, agree to submit to a urinalysis or blood test when requested by the administration of the institution. I further agree to cooperate and assist in any and all investigations of a security or possible criminal nature when requested to do so. I hereby affix my signature knowingly and voluntarily, absent of any duress or coercion.
Signature
Date
Witnessed by
AC-1201 (5/80)
*1316APPENDIX E
JUDGMENT AND INJUNCTION ORDER
It is the declaratory judgment of the court that the Department’s policy, Appendix A attached hereto, violates the Fourth Amendment rights of plaintiffs and the certified class insofar as it permits searches and seizures prohibited by the following injunction.
Defendants and their officers, agents, servants and employees are hereby enjoined from conducting searches of the persons of plaintiffs and members of the certified class (employees) pursuant to the Department’s policy, except as follows:
(1) Employees entering, or who have entered, a correctional institution may be searched by use of a magnetometer or similar device, by a pat-down search by a person of the same sex, and by an examination of the contents of pockets, bags, purses, packages and other containers. Such a search may be conducted without cause, but must be done uniformly or by systematic random selection, and not by discriminatory or arbitrary selection of persons to be searched.
(2) Any strip search or any other body search that is more intrusive than the type allowed by subparagraph (1) above may be made only on the basis of a reasonable suspicion, based on specific objective facts and reasonable inferences drawn from those facts in light of experience, that the employee to be searched is then in possession of a weapon or drugs or other contraband. Such a search is to be made only on the express authority of the highest officer present in the institution, made by one of the same sex in a private setting, and the specific objective facts shall be disclosed to the employee before the search is conducted and shall be reduced to writing and preserved.
Defendants and their officers, agents, servants and employees are hereby further enjoined from demanding from plaintiffs and members of the certified class (employees), pursuant to the Department’s policy, any urine, blood or breath specimen for chemical analysis, except that they are not enjoined from:
(1) Demanding of an employee who has entered a correctional institution a urine, blood, or breath specimen for chemical analysis on the basis of a reasonable suspicion, based on specific objective facts and reasonable inferences drawn from those facts in light of experience, that the employee is then under the influence of alcoholic beverages or controlled substances. Such a demand is to be made only on the express authority of the highest officer present in the institution, and the specific objective facts shall be disclosed to the employee at the time the demand is made and shall be reduced to writing and preserved.
(2) Requiring an employee-applicant or an employee to provide blood and urine specimens as part of a pre-employment physical examination or as part of any routine periodic physical examination that may be required of employees.
(3) Requiring an employee to periodically submit a specimen of blood, urine or breath as a condition of continued employment under a disciplinary disposition if such a condition is reasonably related to the underlying basis for the disciplinary action and the duration of the condition is specified and is reasonable in length.
Defendants and their officers, agents, servants and employees are hereby further enjoined from searching privately owned motor vehicles belonging to or used by plaintiffs and members of the certified class (employees) pursuant to the Department’s policy, except that motor vehicles that are parked within the institution’s confines where they are accessible to inmates7 *1317may be searched without cause, but such searches must be done uniformly or by systematic random selection, and not by discriminatory or arbitrary selection of employees whose motor vehicles are to be searched. Searches of employees’ motor vehicles within the institution’s confines where they are accessible to inmates, other than uniformly or by systematic random selection, may be made only on the basis of a reasonable suspicion, based on specific objective facte and reasonable inferences drawn from those facte in light of experience, that there is a weapon or drugs or other contraband in the motor vehicle to be searched. Such a “reasonable suspicion” search is to be made only on the express authority of the highest officer present in the institution, and the specific objective facte shall be disclosed to the employee whose motor vehicle is searched before the search is conducted and shall be reduced to writing and preserved.8
It is the further judgment of the court that plaintiff McDonell shall be paid the ten days’ salary that he lost in conjunction with his temporary discharge.
DATED this 9th day of July, 1985.
/s/ Harold D. Vietor HAROLD D. VIETOR, Chief Judge Southern District of Iowa

. The term “within the institution's confines where they are accessible to inmates” means within confines within which the general inmate population is kept. The term does not mean within some outer perimeter where low security risk inmates are sometimes allowed to go on work details.


. None of the injunctive relief granted herein precludes any search and seizure authorized by a judicially issued search warrant, or a search and seizure without a warrant made on the basis of "probable cause” within the meaning of the Fourth Amendment if made under one of the established exceptions to the Fourth Amendment’s warrant requirement, or a search made pursuant to a valid and voluntary consent given immediately before the search is conducted.